              Case 1:19-cv-12539-PBS Document 5 Filed 01/10/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


    BLOCK & LEVITON LLP,

                  Plaintiff,

          v.                                             C.A. No. 19-cv-12539

    FEDERAL TRADE COMMISSION,

                  Defendant.


    PLAINTIFF’S MOTION TO SET 30-DAY DEADLINE FOR DEFENDANT’S
RESPONSE TO COMPLAINT IN ACCORDANCE WITH FOIA, 5 U.S.C. § 552(A)(4)(C)

         Plaintiff, Block & Leviton LLP (“Plaintiff”), respectfully moves to set a thirty-day deadline

for Defendant Federal Trade Commission (“Defendant”) to respond to Plaintiff’s complaint. In

support of this motion, Plaintiff states as follows:

         1.      On December 18, 2019, Plaintiff filed a complaint in this Court under the Freedom

of Information Act (“FOIA”).1

         2.      Under the Federal Rules of Civil Procedure, United States agencies ordinarily have

sixty days to answer a complaint.2

         3.      However, FOIA sets the deadline for all defendants—without exception—at thirty

days.3




1
  5 U.S.C. § 552.
2
  Fed. R. Civ. P. 12(a)(2).
3
  5 U.S.C. § 552(a)(4)(C); American Civil Liberties Union Of Maine Foundation v. U.S. Dep’t of
Homeland Sec., 2:18-cv-00176-JDL, ECF No. 7 (D. Me. May 22, 2018) (resetting answer deadline
from 60 days to 30 days pursuant to 5 U.S.C. § 552(a)(4)(C)).
              Case 1:19-cv-12539-PBS Document 5 Filed 01/10/20 Page 2 of 3



         4.      No “good cause” has been shown under FOIA for the Court to alter the thirty-day

deadline.4

         THEREFORE, Plaintiff requests that the Court grant this motion setting a thirty-day

deadline for Defendant’s response to the complaint.

January 10, 2020                                 Respectfully Submitted,

                                                 /s/ Lauren Godles Milgroom
                                                 Jason M. Leviton (BBO # 678331)
                                                 Joel Fleming (BBO# 685285)
                                                 Lauren Godles Milgroom (BBO# 698743)
                                                 Block & Leviton LLP
                                                 260 Franklin St., Suite 1860
                                                 Boston, MA 02110
                                                 (617) 398-5600
                                                 jason@blockesq.com
                                                 joel@blockesq.com
                                                 lauren@blockesq.com

                                                 Attorneys for Plaintiff
                                                 Block & Leviton LLP




4
    5 U.S.C. § 552(a)(4)(C).
          Case 1:19-cv-12539-PBS Document 5 Filed 01/10/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Lauren Godles Milgroom, hereby certify under penalty of perjury that on the 10th day

of January 10, 2020, I served the foregoing document via the United States Postal Service on the

following:

Federal Trade Commission
600 Pennsylvania Avenue, NW
Washington, DC 20580

Attorney General of the United States of America
William P. Barr
950 Pennsylvania Avenue, NW
Washington, DC 20530

United States Attorney for the District of Massachusetts
Andrew E. Lelling
John Joseph Moakley United States Courthouse
1 Courthouse Way, Suite 9200
Boston, MA 02210



Date: January 10, 2020                          BLOCK & LEVITON LLP

                                                /s/ Lauren Godles Milgroom
                                                Lauren Godles Milgroom (BBO# 698743)
                                                260 Franklin St., Suite 1860
                                                Boston, MA 02110
                                                (617) 398-5600
                                                lauren@blockesq.com

                                                Attorney for Plaintiff
                                                Block & Leviton LLP
